Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Applicant’s arguments with regard to Double Patenting rejection are persuasive. Therefore, Double Patenting rejection of claims 86-89 is withdrawn.
Art rejection of claim 90 is withdrawn in view of the cancellation of the claim.
New independent claim 98 contains Allowable Subject Matter indicated in the Office Action mailed on 09/01/2020.
Therefore, claims 86-89 and 91-108 are in condition for allowance.
ALLOWABLE CLAIMS 
Claims 86-89 and 91-108 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the Allowable Subject Matter comes from the parent case US 10130520B2, i.e. the closest prior art of record US 2005/0209574, WO 2008/104609, WO 2010/075180 and US 2011/0178451 fail to teach, suggest or render obvious the foam layer comprising fingers extending into the stabilizing structure.
US 2005/0209574, WO 2008/104609, WO 2010/075180 and US 2011/0178451 in combination disclose most of claimed limitations except for the foam layer comprising fingers extending into the stabilizing structure. Therefore, claims 86-89 and 91-108 are allowed. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781